Citation Nr: 9914905	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  His WD AGO Form 55 shows that his military 
occupational specialty (MOS) was that of a heavy machine 
gunner.

This case previously came to the Board of Veterans' Appeal 
(Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for chronic hearing loss.  The veteran then 
offered his contentions at a personal hearing in August 1995; 
one day after, the hearing officer confirmed and continued 
the denial of the benefit sought.

The procedural history of this case will be further set out 
in the REMAND section, below.


REMAND

The Board remanded this case for additional evidentiary 
development in December 1997.  Pursuant to this Remand order, 
an April 1998 VA letter sent to the veteran requested that he 
provide VA with additional information as to the private and 
VA Medical Centers where he has sought treatment for his 
claimed hearing loss.  In May 1998, the veteran submitted a 
signed Medical Release Form for treatment records developed 
by a Dr. Berry; he further indicated that no other private 
doctor saw him.  The RO requested Dr. Berry's treatment 
records in that same month.  The veteran was thereafter 
afforded a VA audiological examination in June 1998.  
Following a review of the claims folder and examination of 
the veteran, which noted an intercurrent history of on-the-
job noise exposure, it was determined that it was unlikely 
that the veteran's hearing loss is related to his noise 
exposure during World War II.  The RO thereafter confirmed 
and continued the denial of the benefit sought by rating 
decision and supplemental statement of the case (SSOC) issued 
in August 1998.

Later that month, in response to the SSOC, the veteran 
submitted additional relevant evidence to the RO, including a 
written statement and two newspaper articles (indicating a 
relationship between hearing loss and gunfire and hearing 
loss and chronic perforation).  The RO has not considered 
this evidence and it has not been the subject of an SSOC.  
Therefore, in accordance with 38 C.F.R. §§ 19.31 and 19.37, 
the case is returned to the RO for consideration and the 
issuance of an SSOC.

Moreover, the veteran's statement included a cryptic remark 
as to treatment for hearing loss at the VA Medical Center in 
New Orleans (VAMC-New Orleans), rather than by Dr. Berry (who 
apparently only supplied him with a hearing aid).  Additional 
development of the record, which includes requesting any 
available treatment records from VAMC-New Orleans, is 
warranted in order to afford the veteran all reasonable 
assistance in pursuing his claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  Inasmuch as such VA 
clinical records, if existing, could aid the veteran in 
establishing his claim, an effort should be made to obtain 
them for inclusion in the claims folder. 

Moreover, the veteran has testified that the VAMC-New Orleans 
referred him to the Eye, Ear, Nose and Throat Hospital in 
1946, where he received treatment for his ears.  Any records 
dated within one year of the veteran's separation from 
service could prove vital to his claim.  Additional 
development is warranted in this regard.

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO should afford the veteran an 
additional opportunity to list the names 
and address of any private medical 
providers that treated him for hearing 
loss since his separation from active 
service.  The Board points out that any 
records dated within one year of his 
separation from service (i.e., at the 
Eye, Ear, Nose and Throat Hospital in 
1946) could prove vital to his claim. The 
veteran should also provide information 
as to the locations of all VA medical 
facilities that have treated him for the 
same, to the include the facility that 
treated him following his December 1972 
accident.  The RO should obtain 
appropriate Medical Records Release Forms 
from the veteran so that VA may assist 
him in obtaining these records.

2.  Regardless of whether the veteran 
responds to the above request for 
information, the RO should contact the 
VAMC-New Orleans, and request that they 
provide legible copies of all of the 
veteran's treatment records, to include 
surgical reports, copies of consent forms 
authorizing any surgeries performed, all 
clinical notes, 
 laboratory tests and/or special studies 
performed, as well as progress notes 
prepared by the treating physicians and 
the nurses, dated from May 1946 to May 
1947 and from 1972 forward.  These 
records, if any, should then be 
associated with the claims folder. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any of this 
development is incomplete, appropriate 
corrective action is to be implemented.  
Stegall v. West, 11 Vet App 268 (1998). 

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim of entitlement to 
service connection for chronic hearing 
loss, with special consideration being 
made to the potential applicability of 38 
U.S.C.A. § 1154(b) (1998), as well as its 
ancillary regulations and judicial 
interpretations.

5.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
This document should include detailed 
reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
representative should be afforded the 
opportunity to respond thereto.

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


